DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1 and 3-9 are pending and examined herein per Applicant’s 10/03/2022 filing. Claims 2, 10, and 11 are canceled. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/03/2022 has been entered.
 
Response to Arguments
Applicant's arguments filed with respect to the 35 USC 101 rejection of the previous Office action have been fully considered but they are not persuasive. Applicant argues:
The Examiner has failed to address at all the amendments made to claim 1.   Remark p. 5.
Respectful the Office disagrees with Applicant’s assertion. The evaluation of the additional elements to determine whether they amount to an inventive concept requires considering the additional elements both individually and in combination to ensure that they amount to significantly more than the judicial exception itself. Because this approach considers all claim elements, the Supreme Court has noted that "it is consistent with the general rule that patent claims ‘must be considered as a whole.’" Alice Corp., 134 S. Ct. at 2355, 110 USPQ2d at 1981 (quoting Diamond v. Diehr, 450 U.S. 175, 188, 209 USPQ 1, 8-9 (1981)). MPEP 2106.05(I).  Applicant is directed to the previous rejection of record that states “Claims 1-11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea (i.e. mental processes and organizing human activity) without practical application or significantly more when the elements are considered individually and as an ordered combination.” 06/01/22 OA at p. 2-3 (emphasis added).  All the elements of the claimed invention were considered and addressed in the previous Office action.  
For all the reasons given above the rejection of the previous action is maintained as updated below.
Claim 1 has been amended to additionally recite that the client computer is configured to “accept through the user interface a graphical representation by the user of the deck’ and “to transmit the ... graphical representation to the server’. Furthermore, claim 1 has been amended to additionally recite that the server is configured to “generate a visual representation of the deck, the visual representation based, at least in part, on the graphical representation, the deck information, and one or more criteria regarding placement of the parts for the deck’ and “to transmit... the visual representation to the client computer for display to the user on the user interface’. Remark p. 5.
The first claim limitation of “accept through the user interface a graphical representation by the user of the deck” are found to be insignificant extra-solution activity.  The MPEP provides that insignificant extra solution activity as “activity [that] does not amount to an inventive concept, particularly when the activity is well-understood or conventional. Parker v. Flook, 437 U.S. 584, 588-89, 198 USPQ 193, 196 (1978). In Flook, the Court reasoned that "[t]he notion that post-solution activity, no matter how conventional or obvious in itself, can transform an unpatentable principle into a patentable process exalts form over substance. A competent draftsman could attach some form of post-solution activity to almost any mathematical formula". 437 U.S. at 590; 198 USPQ at 197; Id. (holding that step of adjusting an alarm limit variable to a figure computed according to a mathematical formula was "post-solution activity"). See also Mayo Collaborative Servs. v. Prometheus Labs. Inc., 566 U.S. 66, 79, 101 USPQ2d 1961, 1968 (2012) (additional element of measuring metabolites of a drug administered to a patient was insignificant extra-solution activity).”  MPEP 2106.05(g).   The MPEP further states that one thing to be considered when determining if an element amount to insignificant extra-solution is “[w]hether the limitation amounts to necessary data gathering and outputting, (i.e., all uses of the recited judicial exception require such data gathering or data output). See Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1092-93 (Fed. Cir. 2015) (presenting offers and gathering statistics amounted to mere data gathering). This is considered in Step 2A Prong Two and Step 2B.” MPEP2106.05(g)(3).
The Office maintains that the claimed acceptance of an input through a user interface is a step of insignificant extra-solution, data gathering using a well-understood or conventional input means. Where the instant specification describes the interface as “client computer comprising a display for displaying a user interface. The client computer is configured to accept input through the user interface” (Spec. [6]), “the user interface is further configured to accept touch input for drawing an outline for the deck” (Spec. [12]), and “client computer 208 may be a desktop computer, a laptop computer, a tablet computer, a smartphone, or the like” (Spec. [80]).  The interface is generically described in the specification and claim, as such it is found to be a well-understood understood or conventional in the art. Without the data gather in the claimed limitation via the user interface the invention would be unable to facilitate construction of a deck.  
Building upon the explanation given above and with respect to the second claim limitation of “generate a visual representation of the deck, the visual representation based, at least in part, on the graphical representation, the deck information, and one or more criteria regarding placement of the parts for the deck’” that is also found to be insignificant extra-solution activity.  Where the generation step is found to simply be the outputting of information using generic hardware.
Again, building upon the explanation given above and with respect to the third claim limitation “to transmit... the visual representation to the client computer for display to the user on the user interface” that is also found to be insignificant extra-solution activity.  Where the transmitting for presentation step is found to simply be the outputting of information using generic hardware by a very well know and conventional means.
For all the reasons given above the rejection of the previous action is maintained as updated below.
The system as a whole is more than simply for determining a bill of materials. The other elements in claim 1 are not routine or conventional activities of the computing device involving merely sending and receiving information. The system uses the deck information and the graphical representation of the deck (both inputted by the user) to generate the list of parts and a visual representation of the deck for display to the user.  Remarks p. 6
Respectfully, instant figure 21 appears to embody the claimed limitation in question.

    PNG
    media_image1.png
    463
    644
    media_image1.png
    Greyscale

The instant specification describes the figure as “The server 202 transmits the parts list 220 and the instruction information 222 to the client computer 208 over the network 216. The client computer 208 is then configured to display the parts list 220 and the instruction information 222 through the user interface 212 on the display 210. The parts list 220 and the instruction information 222 may be formatted in various ways to present the information therein in a more user-friendly manner.”  The claim limitation states, “wherein the server is further configured to transmit the list, the instruction information, and the visual representation to the client computer for display to the user on the user interface, the user interface further configured to accept input from the user for manipulating the visual representation.”
The Office apologies for not including the instructional information and the visual picture of the deck’s construction.  However, this oversight does not change the fact that the claims are still to directed to an abstract idea for creating a component list (bill of material), assembly instructions, and diagram for a human to use in the construction of a deck. For all the reasons given above the rejection of the previous action is maintained as updated below.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 and 3-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea (i.e. mental processes and organizing human activity) without practical application or significantly more when the claimed elements are considered individually and as an ordered combination. 
Step 1: Is the claimed invention to a process, machine, manufacture or composition of matter? 
Yes, the claims fall within at least one of the four categories of patent eligible subject. Claims 1 and 3-9 are to a system (machine).
Step 2A, prong 1:  Does the claim recite an abstract idea, law or nature, or natural phenomenon?
Yes, the claims are found to recite an abstract idea.  Specifically, the abstract ideas of mental processes and organizing human activity.  Where mental processes relate to concepts performed in the human mind (including an observation, evaluation, judgment, opinion) (see MPEP § 2106.04(a)(2), subsection III).  Where certain methods of organizing human activity include fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions) (see MPEP § 2106.04(a)(2), subsection II).
Claim 1 (as a representative claim) recites the following, where the limitations found to contain elements of the abstract idea are in bold italics:
1. A system for facilitating construction of a deck by a user and a customer service agent, the system comprising: 
a server; 
a database operationally connected to the server, the database comprising parts information regarding a plurality of parts for the deck and data regarding an organization of one or more parts into one or more kits; 
a client computer in communication with the server, the client computer comprising a display for displaying a user interface, 
wherein the client computer is configured to accept input from the user through the user interface regarding deck information, 
wherein the deck information comprises information regarding dimensions and layout of the deck; and
wherein the client computer is further configured to accept through the user interface a graphical representation by the user of the deck, and 
wherein the client computer is further configured to accept a request by the user, through the user interface, of a request for a chat session with the customer service agent; and 
a customer service computer in communication with the server, the customer service computer configured to initiate a chat session between the customer service computer and the client computer upon receipt by the server of the request for a chat session, wherein the chat session allows for communication between the customer service agent and the user, through the customer and the client computer respectively;
wherein the client computer is further configured to transmit the deck information and the graphical representation to the server; 
wherein the server is configured to generate a visual representation of the deck, the visual representation based, at least in part, on the graphical representation, the deck information, and one or more criteria regarding placement of the parts for the deck;
wherein the server is further configured to convert the deck information into component information, 
wherein the component information comprises information regarding one or more of the individual components of the deck; 
wherein the server is further configured to generate, based at least in part on the component information and the parts information, a list comprising minimum quantities of the parts required for the deck; 
wherein the server is further configured to generate, based at least in part on the parts information, the component information, and the list, instruction information regarding alterations to be made to the parts required for the deck; and 
wherein the server is further configured to transmit the list and the instruction information, and the visual representation to the client computer for display to the user on the user interface, the user interface further configured to accept input from the user for manipulating the visual representation.

But for the nominal use of computers to transmit and receive information the steps of the system are found to be directed to a mental process that could be performed in the mind of a human or by a human using the computer as a tool (e.g. calculator).  The crux of the system is to determine a bill of materials, instructions and picture for a desired rail system configuration.  The determining of the type and quantities of the necessary deck components for the desired deck configuration along with instruction on how to use them is a mental process that might use for example the human mental capabilities of evaluation and judgement. 
To facilitate the generation of the building of the bill of materials for a desired rail system configuration, the system allows the user and customer service agent to communicate with each other via a chat session.  The Office finds this to be a form of sales activities and the managing of interactions between people.  The Office also finds that the list, instruction information, and visual representation that are a means for managing personal behavior, i.e. following rules or instructions.
Step 2A, prong 2: Does the claim recite additional elements that integrate the judicial exception into a practical application?
No, the claimed invention does not recite additional elements that integrate the abstract idea into a practical application.  Where a practical application is described as integrating the abstract idea by applying it, relying on it, or using the abstract idea in a manner that imposes a meaningful limit on it such that the claim is more than a drafting effort designed to monopolize it, see October 2019: Subject Matter Eligibility at p. 11.
The identified judicial exception is not integrated into a practical application. In particular, the claims recite the additional limitations see non-bold-italicized elements above.  These elements are found to be insignificant extra-solution activity. Where “accept input” and “accept through the user interface” are pre-solution activities. Where “generate a visual representation” and “for display” are post-solution activities. While for example “deck information comprises” simply further defines the data, but the claimed steps are performed the same regardless of the content of the data; thus, these elements are also insignificant.
Where 2106.05(g) MPEP states, “term "extra-solution activity" can be understood as activities incidental to the primary process or product that are merely a nominal or tangential addition to the claim. Extra-solution activity includes both pre-solution and post-solution activity. An example of pre-solution activity is a step of gathering data for use in a claimed process, e.g., a step of obtaining information about credit card transactions, which is recited as part of a claimed process of analyzing and manipulating the gathered information by a series of steps in order to detect whether the transactions were fraudulent. An example of post-solution activity is an element that is not integrated into the claim as a whole, e.g., a printer that is used to output a report of fraudulent transactions, which is recited in a claim to a computer programmed to analyze and manipulate information about credit card transactions in order to detect whether the transactions were fraudulent.”
Step 2B: Does the claim recite additional elements that amount to significantly more than the abstract idea?
No, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception when considered individually or as part of the ordered combination.  As stated above the additional elements are found to be insignificant extra solution activity do not amount to significantly more than the identified abstract idea; therefore, they cannot transform the abstract idea into patent eligible subject matter.
Further the hardware elements are found to perform activities/functions that are well-understood, routine, and conventional activities of the computing device.   That is to say sending (transmitting, sending) and receiving (accepting input) are basic functions of the computing device. Where 2106.05(d)(I)(2) of the MPEP states, “A factual determination is required to support a conclusion that an additional element (or combination of additional elements) is well-understood, routine, conventional activity. Berkheimer v. HP, Inc., 881 F.3d 1360, 1368, 125 USPQ2d 1649, 1654 (Fed. Cir. 2018). However, this does not mean that a prior art search is necessary to resolve this inquiry. Instead, examiners should rely on what the courts have recognized, or those in the art would recognize, as elements that are well-understood, routine, conventional activity in the relevant field when making the required determination. For example, in many instances, the specification of the application may indicate that additional elements are well-known or conventional. See, e.g., Intellectual Ventures v. Symantec, 838 F.3d at 1317; 120 USPQ2d at 1359 ("The written description is particularly useful in determining what is well-known or conventional"); Internet Patents Corp. v. Active Network, Inc., 790 F.3d 1343, 1348, 115 USPQ2d 1414, 1418 (Fed. Cir. 2015) (relying on specification’s description of additional elements as "well-known", "common" and "conventional"); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 614, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (Specification described additional elements as "either performing basic computer functions such as sending and receiving data, or performing functions ‘known’ in the art.").”
The computer components recited are general purpose computers.  The specification describes the components at high level generality resembling that of off-the-shelf products.   See for example “client computer 208 may be a desktop computer, a laptop computer, a tablet computer, a smartphone, or the like.” (Spec. [80]) and “client computer 208 and the customer service computer 224 will both need to be equipped with cameras or microphones, respectively” (Spec. [84]). 
These limitations do NOT offer an improvement to another technology or technical field; improvements to the functioning of the computer itself; apply the judicial exception with, or by use of, a particular machine; effect a transformation or reduction of a particular article to a different state or thing; add a specific limitation other than what is well-understood, routine and conventional in the field, or add unconventional steps that confine the claim to a particular useful application; or other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment.  Therefore, these additional limitations when considered individually or in combination do not provide an inventive concept that can transform the abstract idea into patent eligible subject matter.
The dependent claims do not further limit the claimed invention in such a way as to direct the claimed invention to statutory subject matter.  The dependent claims are briefly discussed below:
Claims 3 and 4 further define the chat session that adds to the abstract elements (i.e. organizing human activity) of the claimed invention.
Claims 5 and 6 adds additional features of ordering information that adds to the abstract elements (i.e. organizing human activity) of the claimed invention.  Specifically, it incorporates sales activities of a commercial interaction with respect to the organization of human activity.
Claims 7 and 9 further defines the user interface which is viewed as a basic function of the computing device, which adds to the additional elements of the claim that do not provide significant more or a practical application to the claims.
Claim 8 further defines the plurality of parts that adds to the abstract elements (i.e. mental process) of the claimed invention.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Schuster (US 2021/0248372) teaches a mobile device or a server, may be directed to access a digital image, such as a photograph of an under-sink environment, perform an analysis of the under-sink environment to generate a plurality of suggested configurations of piping for placement in the under-sink environment using compliance criteria, receive a selection of one of the suggested configurations, generate a parts list for the one of the suggested configurations as selected, generate a series of instructions to complete an assembly of the one of the suggested configurations as selected, and display the parts list and the series of instructions in a display device.
Baumann et al (US 4,267,569) teaches input/output apparatus 67, connected with the diagnostic equipment 66, can store and read out a wide range of instructions or information to the testing operator which may require extensive memory storage. For example, a diagram for a trouble shooting search, a replacement parts list, or a service instruction for the vehicle can be stored and then read out, or displayed.
Lachimia et al (US 2002/0199132) teaches instructions in content pane 402a preferably are primarily textual in nature but contain within them hyperlinks, typically underlined and displayed in blue, that a user may click on to receive additional information on the topic. The additional information displayed as a result of clicking on the hyperlink contains information including but not limited to: additional text, black- and white and/or color photographs, labeled black-and-white and/or color photographs, videoclips, field advisory information, instruction manuals, schematics, drawings, lists of available parts or kits, and other suitable items.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FOLASHADE ANDERSON whose telephone number is (571)270-3331. The examiner can normally be reached Monday to Friday 10:00 A.M. to 3:00 P.M. CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on (571) 272-6045. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FOLASHADE ANDERSON/Primary Examiner, Art Unit 3623